DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
A clarification of the rejection is provided below. It is in agreement that the support bearings of Bartholomew are not planar concentric rings, but as shown in Fig. 4a and reproduced below, Bartholomew teaches concentric rings of the swivel assembly 33 but does not provide reference numbers that are rotatable. 

    PNG
    media_image1.png
    339
    480
    media_image1.png
    Greyscale

Further, Bartholomew teaches “Air gravity conveyor 31 is disposed completely within boom 21 and air gravity conveyor 32 is disposed completely within boom 22. Material exiting air gravity conveyor 31 will enter air gravity conveyor swivel assembly 33, through which material will fall by gravity to thereafter enter air gravity conveyor 32. It is a feature of the boom design of the present invention that air gravity conveyor swivel assembly 33, and consequently any material falling there through, is arranged to pass directly through the interior of support bearing 26. Swivel assembly 33 is rotatable in the same direction as are booms 21 and 22. The swivel assemble is a sealed, vertically situated tube within a circular rotatable support bearing sub-assembly, designed to pass material without restriction and prevent air and dust leakage” C4 L50-67.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9, 13-15, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bartholomew U.S. Patent No. 10,351,361.
Claims 1 and 20-21, Bartholomew teaches a flexible conveyor system Fig. 2including: a supply conveyor module 31; a receiver conveyor module 32; a hitch mechanism 33 for pivotally coupling the supply conveyor module 31 to the receiver conveyor module 32 about a pivot axis so that the receiver conveyor module 32 receives conveyed material from the supply conveyor module 31, the hitch mechanism 33 including planar inner and outer concentric rings Fig. 4a able to rotatably slide relative to each other C4 L45-67; C5 L63-67; C6 L1-10.
Claim 2, Bartholomew teaches the pivot axis is upright or vertical C5 L63-67; C6 L1-10.
Claim 3, Bartholomew teaches wherein the hitch mechanism 33 permits up to 60° pivoting in one direction, about the pivot axis, between the supply conveyor module 31 and receiver conveyor module 32 C4 L1-20.
Claim 5, Bartholomew teaches each conveyor module 31,32 includes a chassis 21,22.
Claim 9, Bartholomew teaches the hitch mechanism 33 defines an aperture at 37, the aperture preferably being circular with the pivot axis at its centre Fig. 4a.
Claim 13, Bartholomew teaches the supply conveyor module 31 extends above and overlaps the receiver conveyor module 32 Fig. 2.
Claim 14, Bartholomew teaches a retainer at 26 for retaining material passing from the supply conveyor 31 to the receiver conveyor 32 C4 L45-60.
Claim 15, Bartholomew teaches a deflector via 31 for deflecting material from the supply conveyor module 31 to the receiver conveyor module 32.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew U.S. Patent No. 10,351,361 in view of Plumley U.S. Patent No. 5,634,545.
Claim 4, Bartholomew does not teach as Plumley teaches each module includes an inclined endless belt 32,34,42 C5 L30-45. It would be obvious to one of ordinary skill to use the conveyor of Plumley into the invention of Bartholomew as an alternative transport.
Claim 8, Bartholomew does not teach as Plumley teaches the hitch mechanism pivots about a horizontal axis C7 L20-25. It would be obvious to one of ordinary skill to use the configuration of Plumley into the invention of Bartholomew for additional flexibility.
Claim 19, Bartholomew does not teach as Plumley teaches more than two conveyor modules coupled together with the hitch mechanisms Fig. 2. It would be obvious to one of ordinary skill to use the configuration of Plumley into the invention of Bartholomew for additional flexibility.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bartholomew U.S. Patent No. 10,351,361 in view of Toews U.S. Patent No. 5,662,210.
Claim 10, Bartholomew does not teach as Toews teaches each conveyor module 21,22 includes one or more wheels 41 Fig. 3. It would be obvious to one of ordinary skill to use the configuration of Toews into the invention of Bartholomew for additional flexibility.
Claim 11, Bartholomew does not teach as Toews teaches wherein each conveyor module 21,22 includes a wheel 41 for rotating about a vertical axis C3 L35-50. It would be obvious to one of ordinary skill to use the configuration of Toews into the invention of Bartholomew for additional flexibility.
Claim 12, Bartholomew does not teach as Toews teaches each conveyor module includes a wheel for rotating about a longitudinal axis C3 L35-50. It would be obvious to one of ordinary skill to use the configuration of Toews into the invention of Bartholomew for additional flexibility.
Allowable Subject Matter
Claims 6-7 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEL SINGH whose telephone number is (571)272-2362. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEL SINGH/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        
KS